Citation Nr: 0928425	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  007-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for brain damage as a 
result of measles virus, cellulitis, and encephalitis of the 
brain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1980 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

The Board notes that a review of the record gives rise to 
inferred claims to reopen a previously denied claim of 
service connection for psychiatric disability and service-
connection for PTSD.  The Board therefore refers those issues 
to the RO.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has brain damage as a result of 
measles virus, cellulitis, and encephalitis of the brain.  
His service treatment records (STRs) are of record and show 
that he had rubella and cellulitis in February 1980.  He was 
treated for viral syndrome in October 1983 to January 1984.  
He also had cellulitis in January 1984.  His discharge 
examination in March 1984 did not show any brain damage or 
residuals from his rubella, cellulitis, or viral syndrome.  
The Board notes that careful review of the Veteran's STRs do 
not show that he was diagnosed with encephalitis of the 
brain.

Post-service medical records show that the Veteran has 
repeatedly been treated for mental health issues.  He was 
last denied service connection for bipolar disorder in a 
rating decision dated in August 1989.  

A VA medical record dated in March 2003 suggests that the 
Veteran's entire psychiatric history might have been 
iatrogenic:  the result of toxic reactions of a psychiatric 
nature to psychiatric medications, which do not mix well with 
neurological disease.  

A deferred rating decision dated in March 2008 reveals that 
the Veteran was supposed to be scheduled for a VA examination 
after additional evidence, if any, was received and reviewed.  
The Board notes while no additional evidence was received, 
the deferred rating decision does not appear to indicate that 
an examination was contingent on the submittal of evidence, 
as shown by the "if any" qualification.  However, the 
Veteran was never scheduled for a VA examination.

A medical opinion is needed when the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the Veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, the Veteran's STRs show that he had rubella, 
cellulitis, and viral syndrome in service.  There is also an 
indication that the Veteran might have a neurological 
disease.  However, no examination has been obtained to 
determine if the Veteran does in fact have a neurological 
disease, and if so, whether it is the result of his in-
service diseases.  Therefore, the Board finds that a VA 
examination would be beneficial to determine if the Veteran 
has brain damage, to include a neurological or psychiatric 
condition, as a result of his in-service measles virus, 
cellulitis, or viral syndrome.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination with a neurologist and a 
psychiatrist to determine whether he 
has brain damage, to include a 
neurological or psychological 
condition, that is related to his 
military service.  All necessary tests 
should be conducted.  The examiners are 
requested to, among other things, 
obtain a detailed history of the 
Veteran's symptoms since military 
service, review the record, and provide 
an opinion as to the medical 
probabilities that the Veteran has 
brain damage, to include a neurological 
or psychiatric disability, that is 
related to his military service, 
including specifically whether any 
diagnosed brain damage is the result of 
measles virus, cellulitis, or viral 
syndrome noted in service.  
Specifically, the examiners should 
opine as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any diagnosed brain 
damage is related to the findings noted 
in military service.  The examiners 
should review the claims file, 
including a copy of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and addresses the questions 
presented.  

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issue on appeal 
in light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




